Citation Nr: 0912165	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  This issue was remanded for further 
development in December 2004.  The matter has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has demonstrated a confirmed, non-combat 
related inservice injury reported to be a stressor (multiple 
inservice tooth extractions).  

2.  The competent medical evidence of record does not support 
a finding that PTSD currently exists.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in January 2001, 
February 2005, and November 2008) specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs) and his 
service personnel records (SPRs), VA medical treatment 
records, private post-service medical treatment records, VA 
examinations, and statements and testimony from the Veteran 
and his representative.  He was given numerous opportunities 
to provide details as to inservice stressors that could be 
verified.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
November 2008.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the Veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  When an 
appellant is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f) (2008).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The Veteran asserts that he suffers from PTSD resulting from 
his military service.  Specifically, he reports that he was 
involved in very stressful situations during his service in 
Cuba at the time of the Cuban missile crises.  His SPRs 
reflect that he did serve in Guantanamo Bay for approximately 
4 months in 1962.  He was not engaged in combat.  

The Veteran's stressors included that during his time in 
Guantanamo Bay, a plane loaded with ammunition crashed near 
where he was and exploded.  None of the crew survived.  Also, 
some land mines went off not too far from the tower where he 
was on guard duty.  One time when he was in a foxhole, he 
witnessed multiple explosions from what he believes was a 
reconnaissance plane taking photos.  While on duty along a 
fence line at Guantanamo Bay, some Cuban guards threw rocks 
at him.  He recalled particularly difficult training 
episodes.  Following extraction of some teeth in 1961, he 
returned to his barracks and his drill instructor called for 
him to come over.  The instructor did not think he came 
quickly enough and struck him in the throat.  He did not 
report this incident because he feared retaliation.  The 
Veteran said that he was bothered by the effects of inservice 
dental surgery.  He related how painful, frightening, and 
stressful this dental work had been.  He stated that he went 
to a clinic at Camp Geiger regarding a cyst on the left side 
of his face near the crease line between the nose and upper 
lip.  The doctor asked him to remove his dentures to examine 
the inside of his cheek.  The doctor expressed to the Veteran 
that he did not like what he saw with regard to prior teeth 
extractions.  And he felt that the Veteran would have a 
difficult time breathing following the prior surgery.  

The claims file includes a 2002 response from the Personnel 
Management Support Branch of the Department of the Navy, 
Headquarters United States Marine Corps, in which it was 
noted the information (summarized above) was insufficient for 
the purpose of conducting any meaningful research on behalf 
of the Veteran to verify stressors.  

A review of the Veteran's STRs is negative for psychiatric 
complaints or diagnosis.  They reflect that most of his teeth 
were extracted during service in 1961.  General 
periodontoclasia was noted.  Complications from these 
extractions were not described.  He was also seen for a 
sebaceous cyst on the right side of his face in 1961.  He was 
treated with incision and drainage and medicated with cream 
and soap.  Again, no complications of this treatment were 
indicated in the STRs.  Service discharge evaluation showed 
that all of the Veteran's teeth had been replaced by 
dentures.  Exam of the mouth at this time was normal.  
Psychiatric examination was also normal.  

Post service private and VA treatment records are available 
for review.  Private records beginning in 1997 show that the 
Veteran was being seen for widespread fibromyalgia.  
Psychiatric symptoms of panic attacks and anxiety were also 
noted.  Private psychiatric examination in March 2000 
resulted in diagnoses of anxiety and depressive disorder.  
Later in 2000, a private examiner assessed possible PTSD.  It 
was noted that the Veteran was feeling much more agoraphobic 
and stressed since attending a military air show several 
weeks earlier.  

The Veteran was assessed for his psychiatric complaints by VA 
in June 2001.  He was diagnosed with major depressive 
disorder, possibly superimposed on dysthymia.  Subsequently 
dated VA outpatient records dated in 2003 show symptoms of 
anxiety and PTSD.  

In September 2003, the Veteran provided testimony in support 
of his claim.  A transcript of this hearing is of record and 
has been reviewed.  Essentially, he reiterated that he has 
PTSD resulting from inservice stressful situations (as 
already summarized above).  

VA records from 2003 through 2008 reflect additional 
treatment for psychiatric symptoms.  PTSD and anxiety were 
noted.  The most recent VA treatment records from 2008 
reflect PTSD, anxiety, and depression as assessed by a nurse 
practitioner.  

Also of record is a statement from the Veteran's landlord who 
attested to the Veteran's psychiatric problems.  For example, 
he noted that the Veteran was often depressed and nervous.  

As requested by VA, additional examination was conducted to 
determine if the Veteran had PTSD as no definitive diagnosis 
had been made.  It was noted that the only confirmed stressor 
was the claimant's inservice teeth extractions.  The 
requested examination was conducted in December 2008.  The 
examiner reviewed the claims folder and examined the Veteran.  
The fact that the claimant had his teeth removed during 
service was noted, as was the fact that this took about 4 
surgeries, light duty assignments, and the need to be on 
liquid food for a period of time.  The examiner determined 
that the Veteran did not meet the criteria for PTSD.  The 
final diagnoses include anxiety and depressive disorder, as 
well as personality disorder.  The examiner stated that the 
Veteran did not meet the criteria for PTSD in that he was not 
exposed to traumatic event where he experienced, witnessed, 
or was threatened death or serious injury or a threat to 
physical integrity of self or others.  



Analysis

In essence, the Veteran contends that he has PTSD related to 
stressful incidents in service, in particular in connection 
with his service in Cuba.  As discussed above, in order to 
establish service connection for PTSD, there must be: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current PTSD symptomatology and the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f) (2007).  Section 4.125(a) 
requires that mental disorder diagnoses conform to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV).  
38 C.F.R. §§ 4.125(a), 4.130 (2008).

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  Over the 
years, the Veteran has been noted to have symptoms of PTSD, 
anxiety, and depression on outpatient treatment records.  
However, more extensive evaluations, whether private as in 
2000 or by VA in 2003 and 2008 have resulted in diagnoses 
other than PTSD - anxiety and depressive disorder.  The VA 
examiner in 2008 was expressly making a determination, after 
reviewing the claims file and examining the Veteran, as to 
whether PTSD was present.  The examiner determined that the 
Veteran did not meet the criteria for PTSD.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part: The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator . . . Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of the 
December 2008 VA examiner, who determined that the Veteran 
does not have PTSD, to be of greater probative value than the 
other opinions of record to the contrary.  The opinions in 
favor of a PTSD diagnosis suffer from a number of flaws.  
Most notably, the PTSD diagnoses rendered by VA clinicians to 
include a nurse practitioner in 2008 appear to be based 
solely on the Veteran's report of combat during Vietnam (as 
reflected in a private report dated in November 2000).  As 
detailed above, the Veteran was not engaged in combat and he 
was never in Vietnam.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].  
Accordingly, the medical opinions based thereupon are 
entitled to no greater weight than are the reports of the 
Veteran himself.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [noting that the fact that the Veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the Veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion.  So it is in this case.  As the diagnoses of PTSD 
were apparently based on reports of traumatic events in 
service that have not been verified (other than teeth 
extraction which was considered by the VA examiner in 2008), 
they cannot serve to substantiate his claim.  Moreover, 
unlike the opinions of those clinicians diagnosing PTSD, the 
December 2008 VA examiner's opinion was based on a review of 
the Veteran's entire claims file which, as noted above, 
contains no corroboration of the reported stressors other 
than having his teeth extracted.  The 2008 opinion is also 
well-reasoned and draws on specific aspects from the 
Veteran's medical history, including his substantial history 
of psychiatric diagnoses other than PTSD.  Moreover, the 
examiner considered the only verified stressor and determined 
that this was not the type of event to have resulted in 
trauma resulting in PTSD.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

As such, the Board finds the December 2008 VA examiner's 
opinion to be highly probative.  Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  

The only other evidence in the claims file alleging that the 
Veteran has PTSD consists of his own statements and that of 
his landlord.  It is now well settled, however, that lay 
persons without medical training, such as the Veteran and his 
landlord, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Veteran's statements and those of his 
landlord are accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the Veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
Veteran's claim fails on this basis alone.  Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].

With respect to element (2), combat status or credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board has determined that the Veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  The Board further finds that the only 
alleged in-service stressor that could be corroborated was 
the fact that he had his teeth extracted during service.  
And, as already noted, this incident was deemed by a VA 
examiner not to be of such a traumatic nature to result in a 
diagnosis of PTSD.  

Additional stressors as claimed by Veteran are vague.  For 
example, he claims exposure to explosions, having rocks 
thrown at him, difficult training episodes, and being hit in 
the throat by a sergeant.  None of these stressors have been 
or can be verified.  As was detailed in the Board's VCAA 
discussion above, the Veteran was afforded numerous 
opportunities to submit a detailed stressor questionnaire for 
verification.  And, as detailed above, the only stressor that 
was verified was the extraction of this teeth which was found 
not to be the type of incident resulting in trauma that would 
cause PTSD.  

In sum, the Veteran has reported a stressor that would not 
result in PTSD or stressors that cannot be verified.  As 
explained above, these cannot serve as a basis for the grant 
of service connection for PTSD.  

Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), 
causal nexus, the December 2008 VA examiner found that PTSD 
was not present.  Thus, there can been no nexus.  

Conclusion

The Board has the fundamental authority to decide a claim in 
the alternative.  Holbrook v. Brown, 8 Vet. App. 91 (1995).  
In this case, even when it is clear that the Veteran 
experienced an inservice stressful event (tooth extraction) 
as he described, his claim would be denied based on the 
absence of an established diagnosis of PTSD.  The Board notes 
that numerous examinations of record post service did not 
reflect such a diagnosis.  Also, the examiner who 
specifically examined the Veteran to determine if PTSD was 
present concluded that it was not.  The Board again places 
much less probative weight on the findings of the medical 
personnel treating the Veteran that he has PTSD for the 
reasons stated above.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Accordingly, 
service connection for PTSD is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the Veteran, but does 
not find that the evidence is proximately balanced such as to 
warrant its application.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


